Title: From Benjamin Franklin to Nogaret, 8 March 1781
From: Franklin, Benjamin
To: Nogaret


Sir,
Passy, March 8, 1781.
I received the letter you have done me the honour of writing to me the 2d instant, wherein after overwhelming me with a flood of compliments, which I can never hope to merit, you request my opinion of your translation of a Latin Verse, that has been applied to me. If I were, which I really am not, sufficiently skilled in your excellent language to be a proper judge of its poesy, the supposition of my being the subject must restrain me from giving any opinion on that line, except that it ascribes too much to me, especially in what relates to the tyrant; the revolution having been the work of many able and brave men, wherein it is sufficient honour for me if I am allowed a small share.
I am much obliged by the favourable sentiments you are pleased to entertain of me; and I shall be glad to see your remarks on Gay’s Fan, as well as your own Poem on the same subject.
With Regard, I have the honour to be, Sir,
B. Franklin.
